Case: 2:20-cv-00024-WOB-CJS Doc #: 14 Filed: 04/14/20 Page: 1 of 2 - Page ID#: 135




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                               AT COVINGTON

  NICHOLAS SANDMANN, by and              :   CASE NO. 2:20-cv-00024-WOB-CJS
  through his parents and natural        :
  guardians, TED SANDMANN and            :   JUDGE BERTELSMAN
  JULIE SANDMANN,                        :
                                         :   MAGISTRATE JUDGE SMITH
          Plaintiff,                     :
                                         :   NOTICE OF
  v.                                     :   NONREPRESENTATION
                                         :
  CBS NEWS, INC., et al.,                :
                                         :
          Defendants.                    :


       Plaintiff Nicholas Sandmann (“Nicholas”), by and through his parents and natural

 guardians, Ted Sandmann and Julie Sandmann, hereby gives notice that Ms. Baker with

 the law firm of PETERSON BAKER, PLLC, will not represent Nicholas in this action.

 Attorneys L. Lin Wood, Todd V. McMurtry, and Kyle M. Winslow will remain counsel of

 record for Nicholas.


  Respectfully submitted,

  /s/ Todd V. McMurtry                         L. Lin Wood (pro hac vice)
  Todd V. McMurtry (KBA No. 82101)             L. LIN WOOD, P.C.
  Kyle M. Winslow (KBA No. 95343)              1180 W. Peachtree Street, Ste. 2040
  HEMMER DEFRANK WESSELS PLLC                  Atlanta, GA 30309
  250 Grandview Drive, Ste. 500                Tel: 404-891-1402
  Ft. Mitchell, Kentucky 41017                 Fax: 404-506-9111
  Tel: 859-344-1188                            lwood@linwoodlaw.com
  Fax: 859-578-3869
  tmcmurtry@hemmerlaw.com
  kwinslow@hemmerlaw.com
Case: 2:20-cv-00024-WOB-CJS Doc #: 14 Filed: 04/14/20 Page: 2 of 2 - Page ID#: 136




                               CERTIFICATE OF SERVICE

        This is to certify that on April 14, 2020, I electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

 filing to all parties indicated on the electronic filing receipt.




                                                     /s/ Todd V. McMurtry_______
                                                     Todd V. McMurtry, Esq.




                                                2
